           Entered on Docket June 16, 2020                        Below is the Order of the Court.



 1
                                                                  _____________________
 2                                                                Brian D. Lynch
                                                                  U.S. Bankruptcy Judge
 3                                                                (Dated as of Entered on Docket date above)


 4

 5

 6
      ____________________________________________________________________________
 7

 8

 9

10                      IN THE UNITED STATES BANKRUPTCY COURT FOR
                       THE WESTERN DISTRICT OF WASHINGTON AT TACOMA
11

12
     In Re:                                           )         NO. 20-40491-BDL
13                                                    )
     JOEY JASON WEINKAUF,                             )         ORDER DENYING MOTION TO
14                                                    )         CONFIRM PLAN
                             Debtor.                  )
15
                                                     ORDER
16
              THIS MATTER having come on regularly before the above entitled Court on the 11th day of
17
     June, 2020, Michael G. Malaier, Chapter 13 Trustee, and Travis A. Gagnier, Attorney for the Debtor,
18
     having appeared telephonically, the Court having reviewed the records and files herein and having heard
19
     argument of Counsel, it is hereby:
20
              ORDERED, ADJUDGED and DECREED that the Motion to Confirm Plan is hereby is
21
     DENIED.
22
              ORDERED, ADJUDGED and DECREED that the debtor shall file an amended plan no later
23
     than 14 days from the date of entry of this order and that the debtor note said amended plan for
24

25                                                                                             Michael G. Malaier
                                                                                               Chapter 13 Trustee
                                                                                                 2122 Commerce
                                                                                              Tacoma, WA 98402
                                                                                                  (253) 572-6600
     Order Denying Motion to Amend/Modify Chapter 13 Plan - 1
 1   hearing with the requisite notice as required by Fed. R. Bankr. P. 2002(b) on the next available Chapter

 2   13 Motion Calendar; It is further

 3             ORDERED, ADJUDGED and DECREED that failure to file an amended, chapter 13 plan and

 4   notice it for hearing in accordance with the terms of this Order may result in the Trustee submitting an

 5   order dismissing this chapter 13 proceeding, without further notice;

 6             ORDERED, ADJUDGED and DECREED that the Trustee’s Office shall file a proof of service

 7   verifying notice of this order was given to the debtor, debtor’s counsel and any other party requesting

 8   notice.

 9

10                                                ///End of Order///

11
     Presented by:
12

13
     _____________________________
     Michael G. Malaier, Chapter 13 Trustee
14

15

16

17

18

19

20

21

22

23

24

25                                                                                            Michael G. Malaier
                                                                                              Chapter 13 Trustee
                                                                                                2122 Commerce
                                                                                             Tacoma, WA 98402
                                                                                                 (253) 572-6600
     Order Denying Motion to Amend/Modify Chapter 13 Plan - 2
